August2, 2013 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: Dreyfus/Laurel Funds Trust (the “Registrant”) - Dreyfus Equity Income Fund - Dreyfus Emerging Markets Debt Local Currency Fund File No. 811-524 Gentlemen, Transmitted for filing is Form N-CSR for the above-referenced series of the Registrant for the fiscal year ended May 31, 2013. Please direct any questions or comments to the attention of the undersigned at (212) 922-7192. Very truly yours, /s/ Dara Wachsman Dara Wachsman, Paralegal DW/ Enclosures
